Exhibit 10.13
VIRTUAL RADIOLOGIC CORPORATION
EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
Grantee:
Number of Shares:
Grant Date:
     The Grantee named above has been awarded a number of restricted shares (the
“Restricted Stock”) of the common stock, par value $.001 per share (the “Common
Stock”), of Virtual Radiologic Corporation (the “Company”). This Notice of Grant
outlines certain terms and conditions of the award. The Restricted Stock is
granted under and will be governed by terms of the Virtual Radiologic
Corporation Equity Incentive Plan (the “Plan”). Capitalized terms used and not
otherwise defined herein have the meanings assigned to them in the Plan.
     1. Rights as Stockholder. Subject to the terms of the award, from and after
the Grant Date, the Grantee will have all of the rights of a stockholder with
respect to the Restricted Stock, including the right to vote shares of
Restricted Stock and, subject to Section 8.8 of the Plan.
     2. Restrictions; Delivery. (a) Until the Restricted Stock granted hereunder
vests and applicable Periods of Restriction lapse in accordance with Section 3
hereof, one or more stock certificates representing the unvested portion of the
Restricted Stock will be issued in the Grantee’s name, but will be held in
custody by the Company or an escrow agent (which may be a brokerage firm)
appointed by the Company. Alternatively, the unvested portion of the Restricted
Stock may be reflected in an electronic account, with appropriate stop transfer
instructions. The Grantee will not be permitted to sell, transfer, assign, give,
place in trust or otherwise dispose of or pledge, grant a security interest in
or otherwise encumber unvested shares of Restricted Stock, other than by will or
the laws of descent and distribution, and any such attempted disposition or
encumbrance will be void and unenforceable against the Company, provided that
the Grantee may assign or transfer unvested shares of Restricted Stock in any
manner consistent with the terms and conditions of the Plan.
     (b) Subject to the provisions of this award, upon the vesting of any shares
of Restricted Stock and the lapse of any applicable Period of Restriction, the
Company will deliver to the Grantee a certificate or certificates for the number
of shares of Restricted Stock which have so vested. Alternatively, the Company
may elect to deliver vested shares of Restricted Stock electronically, and if it
does so, Grantee may be required by the Company to establish an account with a
brokerage firm selected by the Company as a condition to receiving such shares.
     3. Vesting of Restricted Stock. (a) The Restricted Stock will vest (and
become non-forfeitable), and all Periods of Restriction shall lapse as follows:
[INSERT VESTING TERMS]
     (b) Vesting will occur only if the Grantee is employed by the Company on
the vesting date, unless the Committee determines otherwise in its sole and
absolute discretion. Upon termination of the Grantee’s employment with the
Company for any reason whatsoever, with or without cause, whether voluntarily or
involuntarily, all shares of Restricted Stock which have not vested as of the
date of such termination will be forfeited and returned to the Company, and all
rights of the Grantee or the Grantee’s heirs in and to such shares will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion. Notwithstanding the foregoing, if the Grantee is party to a written
employment

 



--------------------------------------------------------------------------------



 



agreement with the Company, vesting of the Restricted Stock will be accelerated
on the terms and to the extent provided therein if there occurs an event
specified in such employment agreement as having the effect of accelerating the
vesting of an award of restricted shares of Common Stock (such rights of
acceleration being in addition to, and not in lieu of, any provision in the Plan
for acceleration of vesting of restricted shares of Common Stock based on the
same or similar events that is, by the terms of the Plan, otherwise applicable
hereto).
     4. Tax Withholding. It is a condition to the award of the Restricted Stock
to the Grantee that the Grantee makes arrangements satisfactory to the Company
to satisfy all tax withholding amounts and other required deductions with
respect to the Restricted Stock. The Grantee will be permitted to satisfy these
obligations by (i) making a cash payment to the Company, (ii) directing the
Company to withhold vested shares of Restricted Stock having a value (based on
the closing price of the Common Stock on the applicable vesting date) equal to
the amount of such obligations (rounded up to the nearest whole share).
     6. Representations and Warranties. The Grantee is prohibited from selling
vested shares of Restricted Stock other than pursuant to either (i) a
registration statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which registration statement has become
effective and is current with regard to the shares being sold, or (ii) if a
registration statement covering the Restricted Stock is not effective at the
time of issuance, a specific exemption from the registration requirements of the
Securities Act that is confirmed in a favorable written opinion of counsel, in
form and substance satisfactory to counsel for the Company, prior to any such
sale or distribution, provided that the Company will not require opinions of
counsel for transfers of shares of Restricted Stock made pursuant to Rule 144 if
the Company is provided with any certificates or other evidence of compliance
with Rule 144 reasonably required by it in connection with such transfer
(including a copy of the relevant Form 144).
     7. Legend. Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:
THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY, OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE VIRTUAL RADIOLOGIC EQUITY
INCENTIVE PLAN, IN THE RULES AND ADMINISTRATIVE PROCEDURES ESTABLISHED PURSUANT
TO SUCH PLAN, AND IN A RESTRICTED STOCK AGREEMENT DATED                    . A
COPY OF THE PLAN, SUCH RULES AND PROCEDURES, AND SUCH RESTRICTED STOCK AGREEMENT
MAY BE OBTAINED FROM THE SECRETARY OF VIRTUAL RADIOLOGIC CORPORATION.
     8. Miscellaneous.
     (a) Construction. This Agreement shall be construed in accordance with and
shall be governed by the terms of the Plan as adopted and approved by the Board
of Directors, within the meaning of the Internal Revenue Code of 1986, as
amended,, as the Plan may be amended from time to time by the Board and, if
appropriate the stockholders of the Company. Grantee acknowledges receipt of a
copy of the Plan and, as applicable, a Plan prospectus, prior to the execution
hereof and agrees to be bound by the terms of the Plan. If possible, this
Agreement shall be construed along with and in addition to any other agreement
which the Company and Grantee may enter into, but any provision in this
Agreement which contradicts any provision of any other agreement shall take
precedence and be binding over such other provision.
     (b) Dilution. Nothing in this award will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of

 



--------------------------------------------------------------------------------



 



the Company) on such terms and conditions as it deems to be in the best
interests of the Company, including, without limitation, stock and securities
issued or sold in connection with mergers and acquisitions, stock and securities
issued or sold in connection with investments in the Company, stock issued or
sold in connection with any stock option or similar plan, and stock issued or
contributed to any qualified stock bonus or employee stock ownership plan.
     (c) Governing Law. The provisions of this Agreement, the Plan or other
documents incorporated therein, shall be governed by, interpreted and enforced
in accordance with the laws of the State of Delaware, unless and to the extent
they are pre-empted by the laws of the United States of America.

            VIRTUAL RADIOLOGIC CORPORATION
      By:           Name:           Title:             GRANTEE:
                     

 